ACCEPTED




                                                                                                                   100 OZ:60 LIOZ-6Z-II
                                                                                                       12-17-00200-CR
                                                                                           TWELFTH COURT OF APPEALS
                                                                                                        TYLER, TEXAS
                                                                                                    11/29/2017 9:32 AM
                                                                                                             Pam Estes
                                                                                                                CLERK

                                CAUSE NUMBER 12-17-00200-CR

WALTER LEWIS GRIFFIS                           §               IN THE
                                                                                FILED IN
                                               §                         12th COURT OF APPEALS
VS.                                            §                              TYLER,
                                                               TWELFTH JUDICIAL       TEXAS
                                                                                   DISTRICT
                                               §                         11/29/2017 9:32:44 AM
THE STATE OF TEXAS                             §               COURT OF APPEALS PAM ESTES
                                                                                  Clerk
                                APPELLANT'S
                  SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

        COMES NOW Appellant Walter Lewis Griffis, by and through Colin D. McFall,

Attorney of Record, in the above numbered and styled cause, pursuant to Rule 10.5 (b) and Rule

38.6 (d), Texas Rules of Appellate Procedure, and for good cause moves this Court grant

Appellant's Second Motion to Extend Time to File Brief In support of said motion, the

Appellant would respectfully show this Honorable Court the following:

                                                    I.

        Pursuant to Rule 10.5(b) (1) (A), Texas Rules of Appellate Procedure, Appellant's Brief

was due on the 27th day of November 2017.

                                                   II.

       Pursuant to Rule 10.5(b) (1) (B), Texas Rules of Appellate Procedure, Appellant

respectfully request a thirty (30) day extension of time to file Appellant's Brief. If granted,

Appellant's Brief would be due on the 27th day of December 2017.

                                                   III.

       Pursuant to Rule 10.5(b) (1) (C), Texas Rules of Appellate Procedure, Counsel relies on the

following facts to reasonably explain the need for the requested extension:

       Counsel is engaged in the multijurisdictional private practice of law. Counsel engages in

the practice of family law, juvenile law, criminal defense and quasi criminal proceedings.
                                                                                                     ZOO OZ :60 LIOZ-6Z-I I
Counsel submits his work load is high. Because of the demands of private practice and a high

work load, Counsel has not had an effective amount of time to draft an appellate brief. Counsel

needs the requested extension of time to effectively represent Appellant. Appellant is entitled to

the effective representation of Counsel.

                                                IV.

       Pursuant to Rule 10.5(b) (1) (D), Texas Rules of Appellate Procedure, this is Counsel's

second motion for an extension of time to file Appellant's Brief.

                                                V.

       Pursuant to Rule 10.1(5), Texas Rules of Appellate Procedure, Counsel was not able to

consult with opposing counsel, to confirm the instant motion is unopposed.

                                                VI.

       WHEREFORE, PREMISES CONSIDERED, Appellant Walter Lewis Griffis, prays the

Appellate Court grant Appellant's Second Motion to Extend Time to File Brief, and grant

Counsel an additional thirty (30) days to file Appellant's Brief.

RESPECTFULLY SUBMITTED,


                                                      606 East Crawford Street
                                                      Palestine, Texas 75801-2963
 OLIN D. 'ALL                                         Telephone: 903-723-1923
Attorney at Law                                       Facsimile:     903-723-0269
Texas Bar Number: 24027498                            Email: cmcfall@mcfall-law-office.com
                                                                                               OZ:60 LIOZ-6Z-II
                               CERTIFICATE OF SERVICE

       I, Colin D. McFall, Attorney of Record for the above styled Defendant, hereby certify

service of a true and correct copy of the above and foregoing document upon Anderson County

Criminal District Attorney's Office, Allyson Mitchell, at amitchell@co.anderson.bc.us, Scott

Holden, at sholden@co.anderson.tx , and Brenda Cobble, at bcobble@co.anderson.tx.us, by

email transmission, on the P9 y of November 2017.

RESPECTFULLY SUBMITTED,


                                                   606 East Crawford Street
                                                   Palestine, Texas 75801-2963
                                                   Telephone:     903-723-1923
Attorney at Law                                    Facsimile:     903-723-0269
Texas Bar Number: 24027498                         Email: cmcfall@mcfall-law-office.com
                                                                                                      1700 OZ:60LIOZ -6Z-I 1
                              CAUSE NUMBER 12-17-00200-CR

WALTER LEWIS GRIFFIS                          §            IN THE
                                              §
VS.                                           §            TWELFTH JUDICIAL DISTRICT
                                              §
THE STATE OF TEXAS                            §            COURT OF APPEALS

                                          AFFIDAVIT

       BEFORE ME, the undersigned notary, on this day, personally appeared Colin D. McFall,

a person whose identity is known to me. After I administered an oath to Colin D. McFall, upon

his oath, he said:

       "My name is Colin D. McFall. I am over eighteen (18) years of age, of sound mind and

capable of making this Affidavit. I am the Attorney of Record for Walter Lewis Griffis, in the

above numbered and styled cause. I have read the Appellant's Second Motion to Extend Time to

File Brief and swear the facts relied on are within my personal knowledge.




       SWORN to and SUBSCRIBED before me by Colin D. McFall on the                      day of

November 2017.




       Public in and for the State of Texas                                      LIZBETT ROMAN
                                                                              Notary ID # 130542064
                                                                              My Commission Expires
My commission expires: 02/16/2020                                               February 16, 2020